


Form of Nonstatutory Stock Option
Granted Under Galena Biopharma, Inc. 2007 Incentive Plan


1.    Grant of Option; Vesting.
This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by Galena Biopharma, Inc., a Delaware corporation (the “Company”), on
DATE OF GRANT (the “Date of Grant”) to NAME, (the "Participant") pursuant to the
Company's 2007 Incentive Plan (as from time to time in effect, the "Plan").
Under this Stock Option, the Participant may purchase, in whole or in part, on
the terms herein provided, a total of NUMBER OF SHARES shares of common stock of
the Company (the "Shares") at STRIKE PRICE per share, which is not less than the
fair market value of the Shares on the Date of Grant. The latest date on which
this Stock Option, or any part thereof, may be exercised is the earlier of (i)
the date two years following the termination of the Participant’s service on the
Board or (ii) 10 YEARS FROM DATE OF GRANT (the "Final Exercise Date"). The Stock
Option evidenced by this certificate is intended to be, and is hereby
designated, a nonstatutory option, that is, an option that does not qualify as
an incentive stock option as defined in section 422 of the Internal Revenue Code
of 1986, as amended from time to time (the "Code").
 
This Stock Option is exercisable as to X shares upon each of QUARTERLY VESTING
DATES such that this stock option will be fully exercisable as of FINAL VESTING
DATE.


Notwithstanding any other provision of this Stock Option, if the Participant's
service as a member of the Board of Directors is terminated for cause, this
entire Stock Option shall immediately expire and no portion thereof shall remain
exercisable. In addition, in no event shall any portion of this Stock Option be
exercisable after the Final Exercise Date.
2.    Exercise of Stock Option.
Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant's executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the "Option Holder"), and received by
the Company at its principal office, accompanied by this certificate and payment
in full as provided in the Plan. Subject to the further terms and conditions
provided in the Plan, the purchase price may be paid as follows: (i) by delivery
of cash or check acceptable to the Administrator; (ii) upon and following the
registration of the common stock of the Company under the Securities and
Exchange Act of 1934 and to the extent permitted be applicable law (as
determined by the Administrator), through a broker-assisted exercise program
acceptable to the Administrator; or (iii) through the delivery of shares of
common stock of the Company that have been outstanding for at least six months
and that have a fair market value equal to the exercise price; or (iv) through
any combination of the foregoing. In the event that this Stock Option is
exercised by an Option Holder other than the Participant, the Company will be
under no obligation to deliver Shares hereunder unless and until it is satisfied
as to the authority of the Option Holder to exercise this Stock Option.



--------------------------------------------------------------------------------




3.    Restrictions on Transfer of Shares.
If at the time this Stock Option is exercised the Company or any of its
shareholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).
4.    Withholding Agreement to Provide Security.
If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes) and gives such security as the Company deems adequate to
meet its potential liability for the withholding of tax upon a disposition of
the Shares and agrees to augment such security from time to time in any amount
reasonably determined by the Company to be necessary to preserve the adequacy of
such security.
5.    Nontransferability of Stock Option.
This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant's lifetime only by the Participant (or in the event of the
Participant's incapacity, the person or persons legally appointed to act on the
Participant's behalf).
6.    Provisions of the Plan.
This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate. All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


Galena Biopharma, Inc.






By:      1
Mark W. Schwartz, President and CEO


Dated: _________________








Acknowledged




   
    NAME




Dated:  _________________







































